
	
		II
		110th CONGRESS
		2d Session
		S. 3323
		IN THE SENATE OF THE UNITED STATES
		
			July 24 (legislative
			 day, July 23), 2008
			Mr. Gregg (for himself
			 and Mr. Sununu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide weatherization and home heating assistance to
		  low income households, and to provide a heating oil tax credit for middle
		  income households.
	
	
		1.Short titleThis Act may be cited as the
			 Weatherization, Assistance, and Relief
			 for Middle-Income Households Act of 2008 or the
			 WARM Act of
			 2008.
		2.Low-income home
			 energy assistance appropriationsIn addition to any amounts appropriated
			 under any other provision of Federal law, there is appropriated, out of any
			 money in the Treasury not otherwise appropriated, for fiscal year 2008—
			(1)$1,265,000,000
			 (to remain available until expended) for making payments under subsections (a)
			 through (d) of section 2604 of the Low-Income Home Energy Assistance Act of
			 1981 (42 U.S.C. 8623); and
			(2)$1,265,000,000
			 (to remain available until expended) for making payments under section 2604(e)
			 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(e)),
			 notwithstanding the designation requirement of section 2602(e) of such Act (42
			 U.S.C. 8621(e)).
			3.Weatherization
			 Assistance Program for Low-Income PersonsIn addition to any amounts appropriated
			 under any other provision of Federal law, there is appropriated, out of any
			 money in the Treasury not otherwise appropriated, for fiscal year 2008
			 $523,000,000 to carry out the Weatherization Assistance Program for Low-Income
			 Persons established under part A of title IV of the Energy Conservation and
			 Production Act (42 U.S.C. 6861 et seq.), to remain available until
			 expended.
		4.Credit for home
			 heating oil expenditures
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Home heating
				oil expenditures
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 50 percent of the qualified home heating oil expenditures made by the
				taxpayer during such taxable year.
						(b)Limitations
							(1)Maximum
				creditThe credit allowed under subsection (a) for any taxable
				year shall not exceed $1,000 ($2,000 in the case of a joint return).
							(2)Limitation
				based on adjusted gross incomeThe amount which would (but for
				this paragraph) be taken into account under subsection (a) for the taxable year
				shall be reduced (but not below zero) by 10 percent (20 percent in the case of
				a joint return) of so much of the taxpayer's adjusted gross income as exceeds
				$60,000 ($90,000 in the case of a joint return).
							(c)Qualified home
				heating oil expendituresFor purposes of this section, the term
				qualified home heating oil expenditures means any expenditures for
				the purchase of heating oil that—
							(1)are made for the
				purpose of heating a dwelling unit or heating water for use in a dwelling unit
				located in the United States and used as a residence by the taxpayer,
				and
							(2)are made on or
				after June 1, 2008, and before January 1,
				2009.
							.
			(b)Conforming
			 amendments
				(1)Section
			 24(b)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 and 25B and inserting , 25B, and 25E.
				(2)Section
			 25(e)(1)(C)(ii) of such Code is amended by inserting 25E, after
			 25D,.
				(3)Section 25B(g)(2)
			 of such Code is amended by striking section 23 and inserting
			 sections 23 and 25E.
				(4)Section 25D(c)(2)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(5)Section 26(a)(1)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(6)Section 904(i) of
			 such Code is amended by striking and 25B and inserting
			 25B, and 25E.
				(7)Section
			 1400C(d)(2) of such Code is amended by striking and 25D and
			 inserting 25D, and 25E.
				(c)Clerical
			 amendmentThe table of sections for subpart A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after the item relating
			 to section 25D the following new item:
				
					
						Sec. 25E. Home heating oil
				expenditures.
					
					.
			5.Denial of deduction
			 for major integrated oil companies for income attributable to domestic
			 production of oil, gas, or primary products thereof
			(a)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
				
					(iv)in the case of any major integrated oil
				company (as defined in section 167(h)(5)(B)), the production, refining,
				processing, transportation, or distribution of oil, gas, or any primary product
				thereof during any taxable year described in section
				167(h)(5)(B).
					.
			(b)Primary
			 productSection 199(c)(4)(B) of such Code is
			 amended by adding at the end the following flush sentence:
				
					For
				purposes of clause (iv), the term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal..
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			6.Clarification of
			 determination of foreign oil and gas extraction income
			(a)In
			 generalParagraph (1) of section 907(c) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraph (B) as subparagraph (C),
			 by striking or at the end of subparagraph (A), and by inserting
			 after subparagraph (A) the following new subparagraph:
				
					(B)so much of any
				transportation of such minerals as occurs before the fair market value event,
				or
					.
			(b)Fair market value
			 eventSubsection (c) of section 907 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Fair market
				value eventFor purposes of this section, the term fair
				market value event means, with respect to any mineral, the first point
				in time at which such mineral—
						(A)has a fair market value which can be
				determined on the basis of a transfer, which is an arm’s length transaction, of
				such mineral from the taxpayer to a person who is not related (within the
				meaning of section 482) to such taxpayer, or
						(B)is at a location
				at which the fair market value is readily ascertainable by reason of
				transactions among unrelated third parties with respect to the same mineral
				(taking into account source, location, quality, and chemical
				composition).
						.
			(c)Special rule for
			 certain petroleum taxesSubsection (c) of section 907 of the
			 Internal Revenue Code of 1986, as amended by subsection (b), is amended by
			 adding at the end the following new paragraph:
				
					(7)Oil and gas
				taxesIn the case of any tax imposed by a foreign country which
				is limited in its application to taxpayers engaged in oil or gas
				activities—
						(A)the term oil
				and gas extraction taxes shall include such tax,
						(B)the term
				foreign oil and gas extraction income shall include any taxable
				income which is taken into account in determining such tax (or is directly
				attributable to the activity to which such tax relates), and
						(C)the term
				foreign oil related income shall not include any taxable income
				which is treated as foreign oil and gas extraction income under subparagraph
				(B).
						.
			(d)Conforming
			 amendments
				(1)Subparagraph (C)
			 of section 907(c)(1) of the Internal Revenue Code of 1986, as redesignated by
			 this section, is amended by inserting or used by the taxpayer in the
			 activity described in subparagraph (B) before the period at the
			 end.
				(2)Subparagraph (B) of
			 section 907(c)(2) of such Code is amended to read as follows:
					
						(B)so much of the
				transportation of such minerals or primary products as is not taken into
				account under paragraph
				(1)(B),
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
